GULOTTA, Judge.
For the reasons assigned in the denial of plaintiff’s motion to dismiss defendant’s appeal in Martin v. Holzer Sheet Metal Works, Inc., 363 So.2d 544 (La.App. 4th Cir. 1978), writs denied, 365 So.2d 825 (La.1978), the judgment of the trial court dated July 14, 1978, based upon a purported compromise and settlement but not acquiesced in by defendant, is recalled, rescinded and set aside. The matter is remanded to the trial court for further proceedings consistent herewith. Judgment rescinded, recalled, set aside and remanded.

RESCINDED, RECALLED, SET ASIDE and REMANDED.